Citation Nr: 9916479	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1944.  

This appeal arose from a June 1992 rating decision, which 
denied the veteran's claim of service connection for 
residuals of a right hand injury.

The appellant's claim was previously before the Board of 
Veterans' Appeals (Board), and was the subject of its July 
1995 Remand Order.  The appellant's claim is ready for 
appellant review as the Board is satisfied with the RO's 
subsequent development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record fails to establish that 
the veteran currently has diagnosed residuals of a right hand 
injury that is related to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of right hand injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's November 1944 enlisted record reports an August 
1944 induction; a period of three months and 24 days of 
service; a convenience of the government honorable discharge 
due to a physical condition that was below minimum induction 
standards.

The veteran's Army qualification record reports a period of 
active service from August 1944 to November 1944; and a 
summary of basic training activities, including the firing of 
a 30-caliber machine gun.

In August 1983, the RO denied the appellant's claim for 
entitlement to service connection for the right hand 
disability indicating that the medical statements submitted 
were not sufficient to overcome the lack of evidence. 
Thereafter, a January 1984 reopened claim for a permanent and 
total nonservice connected claim referenced previous evidence 
that showed the veteran had a traumatic amputation of the 
distal aspect of the right index finger beginning at the 
place of the middle phalanx, and a history of treatment for 
painful joints.  Here again, the RO determination found that 
a right hand injury with traumatic amputation of the distal 
aspect of the right index finger was nonservice connected. 

The evidence of record at the time of the January 1984 
decision may be briefly summarized.  The service medical 
records were not furnished by the appropriate service 
department and were, apparently, destroyed during a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 1973.  NPRC responses on June 1983, March 1993 
and March 1997 reconfirmed that the veteran's service medical 
records were destroyed by fire.

The radiographic report, dated in September 1977, noted old 
post-traumatic changes of the right index finger beginning at 
the base of the middle phalanx; minimal limping at the base 
of the first left metacarpal laterally, a small osseous 
density seen at the base of the distal phalanx of the middle 
finger was thought to represent a non-united secondary center 
of ossification; and both hands were otherwise normal. 

Private and VA medical records covering the period of April 
1983 to March 1983 show treatment for several disorders 
including arthritis of the hands; and an historical note of a 
gun shot wound on the right hand in service. 

A private examiner's July 1983 letter, in pertinent part, 
reports a July 1983 six-day hospitalization for unrelated 
disorders and degenerative joint disease of the distal 
interphalangeal joints.

A September 1983 VAMC Kerryville treatment report was 
essentially referable to an unrelated disorder.

The veteran's June 1992 claim of service connection for a 
right hand injury was reported to be due to a 50-caliber 
machine gun explosion that affected his entire arm.  The 
veteran reported that he was treated at Fort Sill on 
September/October 1944.

A July 1992 VAMC Kerryville note reports no additional 
records other than what was already on file.

In July 1992, the RO determined that service connection was 
not warranted for a right hand injury based on there review 
of a September 1977 private X-ray report; a private 
examiner's July 1983 report and VAMC Kerryville September 
1983 summary.

Thereafter, VAMC Laredo treatment reports from June 1992 to 
July 1992 report the veteran's June 23, 1992 complaint of 
pain to the right hand over the past month that was related 
to an explosion in 1944 and the examination finding of right 
hand amputation of the second digit; and a July 1992 
radiographic report of an amputation of the 2nd finger at the 
based of the middle phalanx that showed mild degenerative 
changes at the distal interphalangeal joints and at the 1st 
carpometacarpal joint.

On September 1992, the veteran was informed of the RO's 
continued denial based on the review of VAMC treatment 
records from June 1992 to July 1992.

A February 1993 Office of the Surgeon General report (SGO) 
report noted that the veteran was treated for cellulitis of 
the hand on September 1944; underwent a lymphadenotomy, 
including incision and drainage of a gland; the cause of 
admission listed as a disease; and an additional condition 
related to the fingers generally which was classified as a 
deformity due to previous disease or injury.

A March 1993 NPRC response reported no additional SGO 
records; and no medical records on file as they were 
destroyed by fire.

The RO's March 1993 rating decision denied the veteran's 
claim of service connection for a right hand injury based on 
the February 1993 SGO report.

A May 10, 1993 radiographic report from the San Antonio VA 
clinic reported a comparison view of the right hand in 
comparison to a prior July 1992 examination, which again 
noted surgical amputation of the second finger at the base of 
the middle phalanx, with degenerative changes in the distal 
interphalangeal joint of the third finger, with no acute 
fracture seen, and prominent vascular calcifications noted in 
the soft tissues.  There was some mild deformity of the mid 
portion of the right radius, possibly related to an old 
fracture
 
The veteran's brother submitted a May 1993 letter with his 
recollection of the veteran's November 1944 hospitalization 
at Fort Sill for a hand injury incurred while firing a 50-
caliber machine gun.

In his May 1993 substantive appeal, the veteran noted that 
the amputation involving the right hand was not part of his 
appeal.

Pursuant to the Board of Veterans' Appeals July 1995 Remand 
Order, the RO submitted a September 1995 letter to the 
veteran, which requested additional treatment records; 
information pertaining to the February 1993 SGO report; and 
dates and locations of treatment for his reported right hand 
injury subsequent to November 24, 1944.

On September 1995, the RO received VAMC Laredo treatment 
reports for the periods of January 1975, 1992, 1993, 1994 and 
1995, most of which reflected treatment for unrelated 
disorders.  Pertinent treatment reports included a previously 
submitted June 23, 1992 report.

The veteran underwent an October 1998 VA examination.  The 
examiner noted the veteran's report of injury to his right 
hand as a result of a machine gun explosion during basic 
training, which apparently resulted in an infection, which 
required drainage.  The examiner noted that prior to service, 
the veteran had an amputation of the second distal and 
partial middle phalanx of the index finger of the right hand.  
The examiner further noted the veteran's one-month 
hospitalization for a right hand injury, which healed prior 
to discharge.  The examiner indicated that he had no records 
of the veteran's hospitalization.  Pertinent examination 
findings included an amputation through the middle phalanx of 
the second finger of the right hand, with a scar on the ulnar 
surface of the metatarsophalangeal joint of the right hand; 
no right hand warmth or swelling; flexion of the 
metatarsophalangeal joints of all fingers to 90 degrees, 0 
degrees of extension; right wrist flexion of 50 degrees, and 
extension to 55 degrees; 60 degrees of ulnar deviation, and 
35 degrees of radial deviation; no loss of sensation to pin 
prick of his hand, arm, or forearm. 

The examiner noted that he found no disability other than the 
amputation in the veteran's right hand; and the examiner 
found no disability of the hand that he could attribute to 
the injury in 1944.  Radiographic findings revealed an 
amputated second finger near the base of the middle phalanx; 
thinning multiple interphalangeal and metacarpophalangeal 
joints compatible with degenerative joint disease; vascular 
calcification and no acute process identified.  Radiographic 
findings pertaining to the veteran's right forearm revealed 
vascular calcification; no osseous abnormality identified; 
with normal elbow joint and mild degenerative changes of the 
wrist.  

The veteran's representative submitted an April 1999 
statement that included additional argument, and, in 
pertinent part, noted that the February 1993 SGO report 
pertains to treatment at Camp Fannin for a problem with the 
veteran's hand.  The representative noted that Camp Fannin is 
a discharge release facility, and that Fort Sill is where the 
veteran reported his hospitalization.


ANALYSIS

The threshold question in this matter is whether the 
veteran's claim is well grounded.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be presumed to be true.  King, supra.
In sum, the veteran's alleges that his current right hand 
pain are residuals of an injury he incurred during service 
while firing a .50 caliber machine gun which caused an 
infection.  The evidence of record to support this claim 
includes a lay statement from the veteran's brother, a 
February 1993 SGO report of hospitalization and treatment for 
cellulitis that included an incision and drainage of a gland, 
and the veteran's lay assertions.  

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board further notes that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the " . . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . .."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The VA 
examination of October 1998 found no disability currently 
exists that is related to the reported injury or infection in 
service.  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case with regard to claimed residuals of a right hand 
injury.    

As a lay party, the veteran is competent to describe symptoms 
perceptible to a lay person.  He is also competent to report 
that he received medical care, such as a treatment.  He can 
provide evidence of a disease or injury in service with his 
evidentiary assertions and thus satisfy the second element of 
a well-grounded claim.  In this regard, the February 1993 SGO 
report of hospitalization provides corroboration of the 
veteran's reported hospitalization for an infection.  This 
record does not specifically link the infection with the 
claimed training injury.  Although the veteran's statements 
represent evidence of continuity of symptomatology 
perceptible to a lay party, such statements are not competent 
evidence to diagnose a current disability or to causally 
relate a current disability not perceptible to a medical 
provider to that symptomatology.  Savage at 495-97.  The 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  The 
record in this case contains no medical evidence of current 
disability that is referable to residuals of a reported right 
hand injury or a disease during service.  Thus, the veteran 
has not satisfied the first element of a well-grounded claim.  

Further, there is no competent medical evidence linking any 
current disability of the right hand to service.  Since there 
is no current disability demonstrated by competent medical 
evidence, the Board can not concede that the veteran is 
capable as a lay party of identifying that underlying 
disability or of linking it by a continuity of symptoms to 
service.  Therefore, the veteran also has failed to satisfy 
the third element of a well-grounded claim.  Consequently, 
the Board is unable to find the veteran has met his initial 
burden of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Brown, and Tirpak v. Derwinski, supra.    

After a review of the record, the Board finds that the 
veteran's claim is not well grounded.  If the veteran fails 
to submit evidence in support of a plausible claim, the VA is 
under no duty to assist the veteran in the development of his 
claim.  See Grottveit at 93.  Furthermore, a claim that is 
not well grounded must be denied.  See 38 U.S.C.A. § 
7105(d)(5) (West 1991); See also Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
There is no indication of the existence of any pertinent 
evidence that has not been obtained or requested, and the 
veteran has been provided with an October 1998 VA 
examination.   

The Board is aware that when complete service medical records 
are unavailable, as in the disposition of the veteran's case, 
the obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Although where a claim is not well grounded, the VA 
does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998) to advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, the Board does not read into O'Hare the presumption 
that the missing service records and SMR would, if they still 
existed, necessarily support the veteran's claim.

In the case at hand, the Board finds that the RO more than 
adequately fulfilled its obligation under §5103(a).  The 
record reflects that, during the course of the appeal, the 
veteran was advised on numerous occasions by the RO of the 
type of evidence needed to submit a well-grounded claim.  
Specifically, the RO's not only advised the veteran of 
alternative types of evidence, but also the RO kept the 
veteran apprised of the results of its attempts to obtain 
responses from medical facilities and the NPRC and the RO 
requested clarifying information from the veteran to permit 
an effective search for both service department and post 
service records.  In this regard, the Board must point out 
that specific requests were made to retrieve records of 
treatment at Fort Sill, as reported by the veteran.  That 
request produced SGO records from Camp Fannin that correlate 
to the circumstances reported by the claimant as to the date 
and duration of his hospitalization.  The veteran has not 
alleged two periods of hospitalization.  Thus, thus the only 
reasonable conclusion from the current record is that SGO 
records are accurate as to the circumstances of the 
hospitalization in service.  Accordingly, the Board can not 
concur with the argument advanced by the representative that 
the RO failed to adequately pursue the claim of treatment at 
Ft. Sill.  Moreover, the veteran was given an opportunity to 
provide testimony at a RO hearing and to submit additional 
evidence in response to the RO's September 1995 letter, and, 
instead declined to appear for a scheduled RO hearing and 
provided records of treatment that were essentially unrelated 
to his claimed disorder.  As the Court has pointed out, the 
duty to assist is not a one-way street and the veteran's 
inability to provide precise or accurate data can not be 
found to be a violation of the duty to assist by the RO.  
Wood v. Derwinski, 1 Vet. App. 190 (1992), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  The denial of this 
claim is therefore not based simply on the lack of service 
medical records as, even assuming such records were now 
contained in the claims folder, the law would still place the 
initial obligation on the claimant to come forward with 
competent evidence of current disability.  This he has not 
done despite repeated opportunities.  Therefore, in view of 
the record as a whole, further development action on this 
record is not warranted.

Again, although given the opportunity to present alternative 
documents and oral testimony at a RO hearing the veteran has 
not identified any other obtainable evidence that would make 
his claim well grounded.   Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996); see also Wood, supra, and Franzen v. Brown, 
9 Vet. App. 235 (1996).  Since evidence to satisfy two of 
three requisite Caluza elements for a well grounded claim for 
service connection has not been submitted, the VA is not 
obligated by statute to further assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); Gilbert v. Brown, 8 Vet. 
App. 563 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  The evidence of 
record, however, has failed to show that he has current 
residuals of a right hand injury or that there is any causal 
relationship between the claimed current disability and the 
veteran's period of service.  Caluza, supra.  Accordingly, 
the claim must be denied since it is not well grounded.


ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

